Learned, P. J.
This is an appeal from the judgment of the county court, affirming that of the city court of Albany. The case was tried before one of the justices of that court, without a jury, and the plaintiff was nonsuited. As there was no jury, of course the nonsuit is, in effect, the same as a decision for the defendants, on the plaintiff’s evidence, unless, indeed, it is not a bar to another action; that is, the justice who tried the case could pass on the weight of evidence, if necessary so to do. We see no error in this ease. The plaintiff tries to recover a part of bis wages, which was withheld until the end of the season, under the contract between plaintiff and defendants. The plaintiff left before the end of the season, and he was not discharged. This is evident from the testimony in the case. There is nothing unreasonable in such a contract. It is quite just that the workman shall agree to stay through the season, and that if he does not he shall lose a part of the wages he would otherwise have received. Judgment of county court affirmed, with costs.
All concur.